REQUIREMENT FOR ELECTION/RESTRICTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending. Claims 1-19 are subject to a restriction/election requirement. 

Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the 
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, 15, and 16, drawn to a method for providing a source of water to a bird, reptile or mammal.
Group II, claims 7-10, 17, and 18, drawn to a source of water.
Group III, claims 11 and 12, drawn to a method for incubating newly hatched birds or reptiles.
Group IV, claims 13, 14, and 19, drawn to a method for strengthening newly hatched birds or reptiles.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group II (claims 7-10, 17, and 18) lacks Unity of Invention with Groups I, III, and IV because even though the inventions of these groups require the technical feature of a deep eutectic system comprising an exogenous deep eutectic solvent that comprises water and two or more primary metabolites, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 
Lavaud et al., US 20180055904 A1, discloses a Deep Eutectic System (para 0212) comprising an exogenous deep eutectic solvent that comprises water (para 0031) 
The prior art discloses the common feature between the groups of inventions. So, the common feature does not provide a contribution over the prior art. Therefore, the common feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the inventions lack Unity of Invention.

Groups I, III, and IV lack Unity of Invention because even though the inventions of these groups require the technical feature of a providing a bird with a deep eutectic system comprising an exogenous deep eutectic solvent that comprises water and two or more primary metabolites, this technical feature is not a special technical feature as it does not make a contribution over the prior art. 
Lavaud et al., US 20180055904 A1, discloses a Deep Eutectic System (para 0212) comprising an exogenous deep eutectic solvent that comprises water (para 0031) and two or more primary metabolites (betaine and at least one hydrogen bond donor compound selected from the group consisting of polyols and organic acids, para 0031). 
Lavaud et al., US 2018/0055904 A1, discloses the natural biological liquid extract comprising a eutectic solvent (para 0068). Lavaud discloses the extract may be carotenoids (para 0069). Lavaud discloses the natural biological liquid extract can be used for the manufacture of a nutraceutical composition, a dietary or food product for humans or animals (para 0078). 
Lavaud does not disclose providing a bird with the deep eutectic solvent. 
Xu et al., US 2009/0220640 A1, discloses administering carotenoids to animals (abstract), which include birds (chickens, para 0047). Xu discloses the carotenoids enhance nutrition and animal coloration (para 0036). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide birds with carotenoids, as taught in Xu, wherein the carotenoids are present as an extract in the exogenous deep eutectic solvent that comprises water and two or more primary metabolites, as taught in Lavaud, to obtain a method of providing a bird with a exogenous deep eutectic solvent that comprises water, two or more primary metabolites, water, two or more primary metabolites, and an 
The prior art discloses the common feature between the groups of inventions. So, the common feature does not provide a contribution over the prior art. Therefore, the common feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the inventions lack Unity of Invention.

Election by Telephone
A telephone call was not made to request an oral election to the above restriction requirement because it is too complex to discuss on the telephone. 

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619